Citation Nr: 0422780	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  00-00 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active duty for training from April 1991 to 
October 1991, which was characterized as honorable, and a 
period of active service from December 1993 to June 1994, 
which was characterized as under honorable conditions.  He 
was discharged because of unsatisfactory performance.  

This appeal arises from an April 1999 rating decision by the 
New York, New York Regional Office (RO) of the Department of 
Veterans' Affairs which denied service connection for 
bronchial asthma.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5100).  This law redefined 
the obligations of VA with respect to the duty to notify and 
assist.

Initially, it is noted that the April 1999 rating action 
which is the subject of this appeal made reference to service 
medical records concerning both periods of service as 
identified above.  It appears, however, that when the case 
was transferred to the Philadelphia RO, no service medical 
records were associated with the claims folder.  The New York 
RO was asked to conduct a search for the missing records; 
however, the record is not clear that the search was ever 
conducted or, if conducted, the results of the search were 
not communicated to the Philadelphia RO.  The veteran's 
representative has requested that VA obtain records related 
to the veteran's June 1994 hospitalization at Fort Carson and 
records from Fort Gordon in June 1991.  In addition, the 
representative has requested that VA obtain service medical 
records from the New York State National Guard.  

Further, the veteran's claims file contains a March 2003 
request to VA from the Social Security Administration, asking 
VA to provide medical records for a disability determination.  
It maybe that the veteran is receiving Social Security 
disability benefits or has applied for such benefits.   
However, there are no medical records from the Social 
Security Administration in the claims file.  All medical 
records must be obtained from the Social Security 
Administration.  

Furthermore, in the May 2004 hearing before the undersigned, 
the veteran testified that he received treatment for his 
condition at a VA hospital within one year of discharge.  In 
addition, the claims file contains a letter dated April 1999 
from Dr. Castro at the Brooklyn VA hospital.  Dr. Castro 
wrote that the veteran had been admitted to the hospital for 
pneumonia and acute bronchial asthma.  However, the claims 
file does not contain medical treatment records for this 
admission.  These records may be relevant to the veteran's 
claim and should be obtained, if available.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

In addition, the veteran testified that he had received 
treatment at various private hospitals including Coney Island 
Hospital, Community Hospital, St. Joseph Hospital, and 
General Hospital.  During the hearing, the veteran's 
representative read from a hospital report from Greater 
Hazleton Health Alliance.  The veteran reported that he was 
currently receiving treatment there.  However, there are no 
records from these facilities in the claims file.  The RO 
should attempt to obtain these records. 

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the Social 
Security Administration and request that 
agency to provide copies of any 
decisions concerning the appellant's 
claim for disability benefits with that 
agency, as well as any medical records 
utilized in arriving at their decision.

2.  The RO should contact the veteran 
to determine which VA hospital treated 
him within one year from discharge.  
The RO should also contact the Brooklyn 
VAMC and request records of the 
veteran's treatment at that facility.  
All records obtained should be 
associated with the claims folder.  

3.  The RO should obtain full names, 
addresses, and dates of periods of 
treatment, and authorizations to obtain 
treatment records from the private 
hospitals he noted in his May 2004 
hearing.  The RO should attempt to obtain 
medical treatment records from these 
facilities.

4.  The RO should contact the New York 
RO and determine whether a search has 
been conducted for the veteran's 
service medical records.  The New York 
RO must provide a definite response as 
to whether the service medical records 
can be located.  

5.  The RO should contact the New York 
National Guard and attempt to obtain 
any of the veteran's service medical 
records that organization may possess.

6.  The RO should contact directly the 
hospitals located at Ft. Gordon and Ft. 
Carson and inquire as to whether they 
have any records pertaining to 
treatment of the veteran in 1991 at Ft. 
Gordon and in 1994 at Ft. Carson.  Any 
records obtained should be associated 
with the claims folder.  

7.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits.  The veteran should be given 
an opportunity to respond to the SSOC.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



